Citation Nr: 0603894	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in N. Little Rock, Arkansas.  The Board previously 
remanded the case to the RO in April 2004.


FINDINGS OF FACT

1.  Entitlement to service connection for hepatitis C cannot 
be established without a current VA examination.

2. The veteran failed without good cause to report for the VA 
examination scheduled in November 2005.

3. The instant appeal is not from adjudication of an original 
compensation claim.


CONCLUSION OF LAW

Entitlement to service connection for hepatitis C is denied.  
38 C.F.R. § 3.655(a), (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was advised by the Board, in April 2004, that his 
claim might be denied per 38 C.F.R. § 3.655 (2005) if he 
failed to report for a VA examination which was being 
scheduled for his claim for service connection for hepatitis 
C.  He failed to report for that VA examination which was 
scheduled to be conducted on November 17, 2005.  Notice of 
the examination date was sent to his last address of record, 
and was not returned as undeliverable.  Additionally, he 
attended VA medical appointments on a number of days in 
November 2005, including the day before the scheduled 
examination date and 5 VA appointments within 10 days after 
the scheduled examination date.  Additionally, he did not 
respond to the supplemental statement of the case notice to 
him that he had failed to report for the examination, and the 
supplemental statement of the case was sent to his last 
address of record and not returned as undeliverable.  
Therefore, it is presumed he received all of these notices.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).

This is not an original compensation claim, as defined at 
38 C.F.R. § 3.160(b) (2005).  On the contrary, the veteran's 
original compensation claim was filed in March 1971.  That 
claim, for service connection for serum hepatitis (hepatitis 
B), was granted in April 1971, and that decision became 
final, per 38 U.S.C.A. § 7105 (West 2002).  Therefore, this 
case must be denied per 38 C.F.R. § 3.655, which provides 
that when entitlement to a benefit cannot be established 
without a current VA examination, and the claim is not an 
original claim, the claim shall be denied.  

Entitlement in this case cannot be established without a 
current VA examination.  It is necessary first to conduct a 
medical examination to determine whether the veteran actually 
has disability from hepatitis C, as opposed to mere past 
exposure to and/or past illness from the virus, and if so, 
for the examiner to render an opinion concerning whether such 
current hepatitis C disability resulted from disease incurred 
in the line of duty during the veteran's active service.  
This information is necessary in order to establish the 
claim.  See 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  The service 
medical records do not contain a diagnosis of hepatitis C, it 
is not diagnosed within a year of service, and there is 
insufficient evidence of record to make a decision on whether 
he actually has disability from it and when and how it had 
its onset.  A VA physician in January 2000 had indicated that 
he felt that the veteran had contracted the hepatitis C virus 
in Vietnam, but he also indicated that the veteran had no 
active liver disease but instead merely had a positive titer.  
That is not evidence of current disability, and that 
examiner's statement that hepatitis C was contracted in 
Vietnam does not necessarily establish that it was contracted 
in the line of duty.  There is an in-service history of 
intravenous drug abuse reported in conjunction with an 
in-service diagnosis of hepatitis.  The examiner did not 
address specifically whether the conclusion that the veteran 
contracted hepatitis C in Vietnam was based on intravenous 
drug use, or some other cause.

As entitlement to service connection cannot be established 
without the examination, and the veteran failed without good 
cause to report for the examination, the claim is denied.  
38 C.F.R. § 3.655(a)(b).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  VA has sent to the 
claimant numerous letters -- in July 2001, May and December 
2005, and May 2005 - in which the claimant was specifically 
advised of the type of evidence that would establish the 
claim, what evidence the claimant should provide, and what 
evidence VA would obtain, and the claimant was afforded 
additional time to submit such evidence. The claimant was 
also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession. The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.

The Board acknowledges that, only after the October 2000 
rating decision was promulgated did VA provide explicit 
section 5103(a) notice to the claimant. The Board notes, 
however, that the VCAA had not been enacted as of the October 
2000 adjudication, and finds that the timing of the VCAA 
notice is harmless. While the notice provided to the claimant 
was not given prior to the first AOJ adjudication of the 
claim, the claimant was afforded the opportunity to identify 
medical evidence that VA would attempt to obtain.  In that 
regard, after the notice, the AOJ obtained additional VA and 
other medical records. Additionally, an examination had been 
conducted before the notice, and after the notice, another 
examination was attempted on at least three occasions.  
Despite the timing of the notice, the claimant was provided 
with a meaningful opportunity to participate effectively in 
the processing of the claim by VA. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The timing of the notice did not 
affect the essential fairness of the adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  An examination was conducted in 
January 2000, and service medical records and VA medical 
records  have been obtained.  VA attempted to obtain further 
medical evidence through examination - in January, June, and 
November 2005 -- but the veteran failed to report for the 
necessary VA examination that was scheduled, the last time 
without providing good cause for his failure to appear.  In 
the November 2005 supplemental statement of the case, the 
veteran was advised that an allowance of the claim was not 
warranted in the absence of the VA examination.  There has 
been no response from him.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence which is 
able to be obtained by VA or which the claimant is willing to 
submit, and there is no other specific evidence to advise the 
claimant to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The claimant has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application. Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted without prejudice to the 
claimant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


